DETAILED ACTION   

1.	The Office Action is in response to Application 17209355 filed on 03/23/2021. Claims 1-12 are pending.        

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17209355 filed on 03/23/2021.
Priority #			 Filling Data			 Country
102020107965.6		March 23, 2020		DE

Claim Objections
	Claim 1 is objected to because of the following informalities:

Claim 1 recites the limitation “the method steps” in “…comprising the method steps…”. Correct from “comprising the method steps” to “comprising method steps”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1 and its dependent claim 2-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 1, it recites limitations of “the optical determination” in “…A method for the optical determination of an intensity distribution”; and “the locations” in “evaluating the position-resolved images of the first and second image sets at least at points of intersection, the locations of which are defined by evaluation lines”. There are insufficient antecedent basis for this limitations in the claim. Thus the scope of the claim and its dependent claims 2-12 are 
unclear.

5.	Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 2, it recites limitations of “the course” in “…wherein the course of at least one of the movement paths is determined from the position-resolved images”. There is insufficient antecedent basis for this limitation in the claim. Thus the scope of the claim is unclear.

8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423